United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1875
Issued: March 20, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 26, 2014 appellant, through counsel, filed a timely appeal from a July 30,
2014 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP) denying her
request for reconsideration. The last merit decision of record was OWCP’s August 6, 2013
decision. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, and because more than 180 days elapsed between the last merit decision
to the filing of this appeal, the Board lacks jurisdiction to review the merits of this case.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for further review of the
merits pursuant to 5 U.S.C. § 8128(a).

1
2

5 U.S.C. § 8101 et seq.

An appeal of OWCP decisions issued on or after November 19, 2008 must be filed within 180 days of the
decision. 20 C.F.R. § 501.3(e).

FACTUAL HISTORY
On December 2, 2006 appellant, then a 37-year-old carrier, filed a traumatic injury claim
(Form CA-1) alleging multiple injuries on December 1, 2006 when she fell down stairs. She
returned to full-time work without restrictions on January 2, 2007. On June 11, 2007 OWCP
accepted the claim for displacement of lumbar intervertebral disc without myelopathy.
On June 21, 2007 appellant filed a claim for a schedule award (Form CA-7).
On July 6, 2007 appellant filed a recurrence (Form CA-2a) stating that she sustained a
recurrence of disability beginning June 28, 2007. She returned to work full time on
November 19, 2007.
Appellant continued to treat with Dr. Charles Mercier, a Board-certified orthopedic
surgeon, and Dr. Jay F. Kiokemeister, an osteopathic physician Board-certified in
anesthesiology, throughout 2007 and 2008. At the recommendation of Dr. Kiokemeister
appellant continued to receive physical therapy treatment. In a report dated May 20, 2008,
Dr. Mercier noted her diagnosis as herniated disc at L4-5 and stated that physical therapy had
reduced her pain, but that she had requested an epidural steroid injection, which would be
scheduled.
The employing establishment offered appellant a modified limited-duty position on
August 16, 2008, which she did not accept.
In a report dated November 10, 2008, Dr. Mercier noted that appellant’s current diagnosis
was small disc herniation at L4-5 with electrodiagnostic evidence of nerve root irritation at that
level. He had received correspondence from the employing establishment asking her to return to
work as a letter carrier, but that she claimed she could not do this job. Appellant wanted a
specific position at the employing establishment and that if any other job was offered to her
which required physical activity she was not going to accept the position. Dr. Mercier noted her
limitations as no lifting over 10 to 15 pounds, and no repetitive bending at the waist. He
suggested that appellant meet with her employing establishment and discuss her limitations, and
compromise over what positions she could return to do.
On December 4, 2008 the employing establishment again offered appellant a limited-duty
position, which she did not accept.
By decision dated February 13, 2009, OWCP accepted appellant’s claim for a recurrence
of disability beginning June 28, 2007.
On April 30, 2009 appellant filed claim for compensation forms (CA-7) for leave without
pay for the period August 13 to November 18, 2007; July 30, 2008 to April 10, 2009; and
April 11 to May 15, 2009.
By letter dated May 8, 2009, OWCP informed appellant that the evidence of record was
insufficient to support her claims for disability compensation. It provided her 30 days to submit
the requested medical evidence.

2

In a March 25, 2010 medical report, Dr. Michael Haak, a Board-certified orthopedic
surgeon, reviewed appellant’s medical history and provided findings on examination. He
diagnosed cervical radiculopathy, cervical stenosis, lumbago, lumbar degenerative disc disease,
and lumbar radiculopathy. Dr. Haak noted that appellant appeared to be symptomatic with
regard to exacerbation of underlying degenerative changes in the cervical spine and lumbar
spine, which were exacerbated by an on-the-job injury in December 2006. Based upon lack of
lumbar and cervical spine symptoms prior to the work-related incident, Dr. Haak opined that she
sustained an exacerbation of her underlying asymptomatic degenerative problems in the neck and
the low back at the time of the on-the-job injury, and that her symptoms and limitations were due
to that on-the-job injury.
By decision dated August 3, 2011, OWCP denied appellant’s disability compensation for
the claimed periods August 13 to November 18, 2007; July 30, 2008 to April 10, 2009; and
April 11 to May 15, 2009.
On September 1, 2011 OWCP referred the case file to a district medical adviser (DMA)
for an opinion regarding whether appellant’s claim should be expanded to include cervical
conditions.
In a September 4, 2011 report, the DMA opined that the claim should be expanded to
include cervical radiculopathy, cervical degenerative disc disease, and cervicalgia.
By decision dated September 28, 2011, OWCP expanded the acceptance of the claim to
include cervical radiculopathy, cervicalgia, and temporary aggravation of cervical degenerative
disc disease.
In another decision dated September 28, 2011, OWCP denied appellant’s claim for a
schedule award.
On January 25, 2012 appellant underwent C4-5 and C5-6 anterior cervical discectomy,
C4-5 and C5-6 anterior cervical interbody fusion, and C4 to C6 anterior cervical plating. The
surgery was authorized by OWCP.
By letter dated August 1, 2012, counsel for appellant argued that she was entitled to
disability compensation dating back to 2009 because OWCP approved her surgery earlier that
year. He requested that OWCP inform him of the periods of compensation which had previously
been approved and those that were disapproved. Appellant submitted various medical reports
and statements in support of her claim.3
By decision dated November 5, 2012, OWCP denied appellant’s disability compensation
for the period August 13 to November 18, 2007 and July 30, 2008 to May 15, 2009. It found that
she had failed to submit medical evidence which establishing disability during the claimed
periods.
3

On February 15, 2012 appellant filed CA-7 claim for compensation forms for the period beginning
December 10, 2009. The Board notes that OWCP approved certain periods of disability compensation for
subsequent CA-7 forms filed. The Board further notes that any CA-7 forms filed for the period after May 15, 2009
do not pertain to this claim on appeal as the decision on appeal only pertains to the denial of benefits during the
period July 30, 2008 to May 15, 2009.

3

On November 19, 2012 appellant, through counsel, appealed the November 5, 2012
OWCP decision and requested a telephone hearing before the Branch of Hearings and Review.
In support of her claim, she submitted various medical reports and statements. A hearing was
held on March 11, 2013.
Appellant’s request for a schedule award was denied by decision dated
February 27, 2013. By decision dated August 6, 2013, OWCP’s Branch of Hearings and Review
affirmed the February 27, 2013 decision.
By decision dated May 30, 2013, the Branch of Hearings and Review reversed in part the
November 5, 2012 decision, finding that appellant was entitled to wage-loss compensation for
the period August 13 to November 18, 2007. It affirmed in part the November 5, 2012 decision,
finding that she had failed to submit evidence establishing disability for the period July 30, 2008
to May 15, 2009. An OWCP’s hearing representative noted that appellant had not established
that her work stoppage after returning to work in November 2007 was due to a recurrence of her
accepted conditions. He further stated that appellant did not establish a change in her modifiedduty position which prevented her from returning to work during this period, noting that she was
offered multiple suitable modified-duty positions after she stopped work.
On May 1, 2014 appellant, through counsel, requested reconsideration of the May 30,
2013 hearing representative’s decision. Counsel stated that he was submitting a March 24, 2014
medical report not previously considered from Dr. Haak in support of appellant’s claim.
In a March 24, 2014 report, Dr. Haak reported that appellant had undergone cervical
fusion in January 2012 and lumbar fusion in December 2012 due to complaints of neck, and low
back pain. He noted that her original injury was due to her employment with the employing
establishment. Dr. Haak diagnosed cervicalgia, cervical degenerative disc disease, lumbago, and
lumbar degenerative disc disease. He reported that appellant’s condition had improved and
recommended a functional capacity evaluation to determine her capabilities. Dr. Haak further
stated that she should not resume employment until after she had the functional capacity
evaluation. The remaining medical evidence submitted was previously considered by OWCP.
By decision dated July 30, 2014, OWCP denied appellant’s request for reconsideration
finding that she neither raised substantive legal questions nor included new and relevant
evidence.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under FECA section 8128(a), OWCP
regulations provide that the evidence or argument submitted by a claimant must: (1) show that
OWCP erroneously applied or interpreted a specific point of law; (2) advance a relevant legal
argument not previously considered by OWCP; or (3) constitute relevant and pertinent new
evidence not previously considered by OWCP.4 Section 10.608(b) of OWCP regulations provide
that when an application for reconsideration does not meet at least one of the three requirements

4

D.K., 59 ECAB 141 (2007).

4

enumerated under section 10.606(b)(2), OWCP will deny the application for reconsideration
without reopening the case for a review on the merits.5
ANALYSIS
The Board finds that the refusal of OWCP to reopen appellant’s case for further
consideration of the merits of her claim, pursuant to 5 U.S.C. § 8128(a), did not constitute an
abuse of discretion.
The issue presented on appeal is whether appellant met any of the requirements of 20
C.F.R. § 10.606(b)(2), requiring OWCP to reopen the case for review of the merits of the claim.
In her May 1, 2014 application for reconsideration, appellant did not establish that OWCP
erroneously applied or interpreted a specific point of law. She did not advance a new and
relevant legal argument. Appellant argued that Dr. Haak’s March 24, 2014 report established her
entitlement to disability compensation for the period July 30, 2008 to May 15, 2009. The
underlying issue in this case however is whether her accepted injuries caused her disability from
July 30, 2008 to May 15, 2009 such that she was unable to perform her light-duty work. That is
a medical issue which must be addressed by relevant medical evidence.6 A claimant may obtain
a merit review of an OWCP decision by submitting new and relevant evidence. In this case,
appellant failed to submit any new and relevant evidence addressing her disability from work for
the claimed period July 30, 2008 to May 15, 2009.7
While appellant submitted a new March 14, 2014 medical report from Dr. Haak, this
report is not relevant in establishing her claim. Dr. Haak’s report provided diagnoses of
cervicalgia, cervical degenerative disc disease, lumbago, and lumbar degenerative disc disease.
He restricted appellant from returning to work until after she underwent a functional capacity
evaluation. Dr. Haak’s report provided a limited and vague opinion on her work limitations and
disability from the date of his March 24, 2014 evaluation onward. He did not address the
relevant issue in this claim and made no mention of the specific period of disability in question.
Dr. Haak’s report failed to establish that appellant was disabled from July 30, 2008 to May 15,
2009 as a result of her accepted employment injuries. Appellant failed to provide detailed
medical rationale from a physician to explain and support the medical opinion that her diagnosed
conditions caused her disability from July 30, 2008 to May 15, 2009 such that she was unable to
perform her federal employment duties.8 The Board has held that the submission of evidence
which does not address the particular issue involved does not constitute a basis for reopening a

5

K.H., 59 ECAB 495 (2008).

6

See Bobbie F. Cowart, 55 ECAB 746 (2004).

7

The Board notes that the record indicates that appellant has filed multiple claims for other periods of disability.
The decision on appeal only pertains to the denial of benefits during the period July 30, 2008 to May 15, 2009, as
affirmed by the decision of the Branch of Hearings and Review on May 30, 2013, and for which merit review was
denied on July 30, 2014.
8

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).

5

case.9 While appellant submitted new evidence, it was not relevant in addressing whether she is
entitled to wage-loss compensation due to her claimed disability.10
The remaining medical evidence of record had previously been submitted and reviewed
by OWCP. Material which is duplicative of that already contained in the case record does not
constitute a basis for reopening a case.11
The Board accordingly finds that appellant failed to meet any of the requirements of 20
C.F.R. § 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP, or
submit relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).

9

Jimmy O. Gilmore, 37 ECAB 257 (1985); Edward Matthew Diekemper, 31 ECAB 224 (1979).

10

M.C., Docket No. 14-21 (issued March 11, 2014).

11

See Kenneth R. Mroczkowski, 40 ECAB 855 (1989).

6

ORDER
IT IS HEREBY ORDERED THAT the July 30, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 20, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

